office_of_chief_counsel internal_revenue_service memorandum cc pa cbs b02 scaf-129241-03 number release date uilc date to associate area_counsel small_business self-employed cc sb from senior technician reviewer branch collection bankruptcy summonses procedure and administration subject significant service_center advice this chief_counsel_advice responds to your memorandum dated month dd yyyy in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent issue you have requested advice on an issue pertaining to the determination of the collection statute expiration date csed in cases of back-to-back bankruptcy filings the issue presented is whether any time should be added to the csed in a situation where a second bankruptcy petition is filed less than six months after the automatic_stay terminated in the first bankruptcy under sec_6503 the running of the collection statute is suspended during bankruptcy and for six months after termination of the automatic_stay you ask whether the service in addition to being entitled to the six- month suspension arising from the second bankruptcy is entitled to a suspension representing the unused portion of the six-month period attributable to the first bankruptcy conclusion the statute is not suspended by the unused portion of the six-month period thus this period should not be tacked on to the csed scaf-129241-03 law and analysis the issue presented may be illustrated by the following example a taxpayer files a bankruptcy petition on date at that time days remain on the collection statute the automatic_stay imposed by the bankruptcy terminates on date when the bankruptcy is dismissed on date days later the taxpayer files a second bankruptcy petition the second bankruptcy is dismissed and the automatic_stay in the second bankruptcy terminates on date the running of the collection statute continues to be suspended for an additional six months until date pursuant to sec_6503 we conclude that the days remaining on the collection statute begins running at that time no additional suspension is afforded the service because the second bankruptcy petition was filed only days after the first case was dismissed and approximately - days of the six-month suspension_period was unused if the service were to receive the benefit of the unused suspension_period the running of the statute would be suspended for approximately days after date or until date at that point the days remaining on the csed would begin to run your request for advice indicates that a service employee was instructed on one occasion to routinely add four months to the csed if a second bankruptcy is filed within six months of the termination of the automatic_stay in the first and on another occasion to add no time to the csed we reject the notion that four months should routinely be tacked on to the csed in this type of back-to-back bankruptcy situation the amount of the unused portion of the sec_6503 six-month period and thus any period potentially tacked on to the csed differs from case to case in that it is dependent on the exact number of days between the termination of the automatic_stay in one bankruptcy and the imposition of the stay in a subsequent bankruptcy accordingly even if we agreed that the unused portion of the sec_6503 period should be tacked on to the csed we would reject the notion of categorically deeming this unused period to be four months the service normally is afforded ten years to collect a tax_liability by levy or court_proceeding once the liability has been properly assessed sec_6502 the filing of a bankruptcy petition by a taxpayer pursuant to title of the united_states_code gives rise to an automatic_stay of collection activity which is generally in effect until the earliest of the time the bankruptcy case is closed the time the case is dismissed or the time a discharge is granted or denied b c sec_362 c sec_6503 provides cases under title of the united_states_code - the running of the period of limitations provided in sec_6501 or sec_6502 on the making of assessments or collection shall in a case under title of the united scaf-129241-03 states code be suspended for the period during which the secretary is prohibited by reason of such case from making the assessment or from collecting and - for collection months thereafter for assessment days thereafter and thus when the service is prohibited from engaging in collection activity in a bankruptcy case by reason of the automatic_stay the running of the statute_of_limitations on collection is suspended further upon the termination of the automatic_stay the running of the collection statute remains suspended for an additional six months the apparent purpose of the additional six months is to afford the service time to become aware of the termination of the stay and to initiate collection action as stated in 191_br_869 bankr ore legislative_history identifies that the purpose of the government’s additional six month tolling period after bankruptcy is to provide it adequate time to pursue collection of the tax debt as we have previously stated it is our opinion that the unused portion of the six-month suspension_period resulting from the first bankruptcy should not be tacked on to the csed the primary rationale for reaching this result is that this situation involves suspension periods that overlap rather than suspension periods that run consecutively the periods overlap in that the suspension_period resulting from the second bankruptcy starts to run before the suspension_period resulting from the first bankruptcy has stopped running the time during which the periods overlap should operate to suspend the running of the statute only once this rationale is employed in case law addressing an analogous issue involving overlapping suspension periods how to determine the csed where successive offers in compromise are submitted and successive suspensions of the running of the collection statute are effected in 213_fsupp_137 s d tex each offer_in_compromise form submitted by the taxpayer included an agreement to suspend the running of the collection statute for the period during which the offer was pending the period during which any installment remained unpaid and for one year thereafter the taxpayer in morgan submitted an offer_in_compromise for the service’ sec_1 prior to the enactment of the irs restructuring and reform act of rra publaw_105_206 the internal_revenue_code permitted the service to enter into agreements with taxpayers collection waivers whereby the taxpayer agreed to extend the collection_period beyond the last date otherwise permitted for collection namely years from the date of assessment see sec_6502 sec_301_6502-1 moreover it was the service’s practice to condition consideration of an offer_in_compromise on the execution by the taxpayer of a collection scaf-129241-03 consideration in date in date before the service acted on the offer the taxpayer submitted an amended offer both offers were rejected by the service in date in date less than one year after the rejection the taxpayer submitted a second offer which was amended in date this offer was accepted in date the government maintained that the suspension of the running of the collection statute contained in each offer should be read as extending the limitations_period for the number of days the service held each offer under consideration as well as for an additional days for each offer the district_court observed that the net effect of the government’s contention is to calculate separately each period of the statute’s interruption and to tack one on to the other thus treating them as though they were consecutive f_supp pincite in rejecting this construction of the waivers the court stated it seems sufficient answer to this argument to point out that this is not the way the waiver reads and that it fails to distinguish between an agreement to extend the statutory period for a given number of days on the one hand and an agreement that the operation of the statute may be suspended or interrupted during an uncertain interval on the other id pincite in a later case presenting the same legal issue 405_f2d_189 5th cir the united_states court_of_appeals for the fifth circuit recognized albeit in a footnote that the government had abandoned the position it had taken in morgan and again distinguished between a suspension of the running of the collection statute and an extension of the csed f 2d pincite n see also united_states v malkin 317_fsupp_612 n e d n y period of overlap of suspension periods resulting from multiple offers in compromise counted only once the reasoning of morgan applies to the issue presented here when the running of the collection statute is suspended on multiple occasions either by agreement or by statute the suspension periods normally run in full provided that they do not overlap for example assume a taxpayer files a bankruptcy petition on date and that waiver suspending the collection statute for the period an offer_in_compromise was under consideration while any term of an accepted offer was not completed and for one additional year see sec_301_7122-1 pursuant to rra collection waivers generally may no longer be accepted by the service see sec_6502 in addition under rra suspensions of the running of the collection statute in the offer_in_compromise context are governed by statute specifically by sec_6331 and under these provisions the service is prohibited from levying and the collection statute is suspended while an offer is pending with the service for days immediately following rejection of the offer and for any period while a timely filed appeal from the rejection is being considered by appeals after rejection see sec_301_7122-1 and i scaf-129241-03 the bankruptcy case is dismissed on date as in our previous example in this example however assume that a second bankruptcy is filed months later on date the collection_period would be suspended from date until six months after date and would again be suspended from date until six months after the termination of the automatic_stay in the second bankruptcy in the situation presented however the suspension periods overlap in that the suspension imposed by sec_6503 in the first bankruptcy has not yet fully run before the suspension imposed by sec_6503 in the second bankruptcy is in effect as was the case of the suspensions in morgan the sec_6503 suspensions under consideration do not have the effect of extending the csed for a set number of days and as in morgan any period of overlap of the suspension periods should be counted only once accordingly the unused portion of the six-month suspension_period from the first bankruptcy is not tacked on to the csed our conclusion is consistent with the purpose of sec_6503 in that even without the tacking the service is afforded a full six-month suspension of the collection statute after the termination of the stay in the second bankruptcy thus providing adequate time for service employees to learn of the termination of the stay and to ready themselves to take collection action thank you for soliciting our advice on this matter please call --------------------- if you have any further questions cc ----------------- ----------------------------------------------------------------------
